11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Half Acre Holdings, LLC,                    * From the 42nd District Court
                                              of Callahan County,
                                              Trial Court No. 22152.

v. No. 11-21-00230-CV                       * December 30, 2021

Atmos Energy Corporation,                   * Per Curiam Memorandum Opinion
                                              (Panel consists of: Trotter, J.,
                                              Williams, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Bailey, C.J., not participating)

     This court has considered the motion to dismiss filed by Half Acre Holdings,
LLC and concludes that the motion to dismiss should be granted. Therefore, in
accordance with this court’s opinion, the appeal is dismissed. The costs incurred
by reason of this appeal are taxed against Half Acre Holdings, LLC.